Citation Nr: 1403397	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neurological disability of the right knee, to include as secondary to service-connected right knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from August 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Houston, Texas now has jurisdiction over the file, and it is from here that the appeal originates.    

The entire claims folder, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.  

The Veteran appeared at a Travel Board hearing in September 2013.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is in receipt of service-connected compensation benefits for arthritis in his right knee.  He contends, in essence, that he has a separate neurological disability causing a loss of feeling in the knee, and that this disorder has been caused, or aggravated beyond the natural course of the disease process, by the service-connected right knee orthopedic condition.  

The Veteran was given a "fee basis" VA examination in September 2011 that purported to address the neurological manifestations in the knee.  In the associated report of examination, it was noted that the Veteran had a reported diagnosis of "loss of feeling on anterior side of the right knee."  It was noted, based on the Veteran's reported history, that "the condition has existed since 1988."   Upon conducting the basic neurological assessment of the lower extremities, the examiner noted that "the right sensory function for the right leg nerve(s) is decreased."  The examiner went on to state that "there is a slight decrease in sensation to medial and lateral right knee that is inconsistent with normal dermatomal patterns."  

The examiner concluded that "sensation loss of areas of right knee does not follow normal sensory nerve patterns.  For definitive diagnosis, [the examiner] would recommend EMG/NCS along with neurologist and orthopedic evaluation."   It was noted that the origin of the loss of feeling in the right knee was clinically unknown, and that a neurology consult was necessary.  

When VA affords the Veteran a VA examination to address one or more outstanding issues, it has the burden to ensure that the examination offered is adequate in nature.  In the current case, the examiner noted that there was a neurological abnormality, and also that she did not, at the time of examination, possess the clinical tools or specialty knowledge to evaluate the Veteran's condition.  It was specifically suggested that a neurologist examine the Veteran, as the medical question involved was more complex in nature than what the examiner's training as a primary care physician would allow her to address.  No neurology examination was afforded to the Veteran following this recommendation.  

Essentially, the Board must conclude that the September 2011 examination was inadequate, in that a neurology examination should have been offered to the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Veteran, in his Travel Board hearing, noted that he was attempting to secure a private medical letter demonstrating a neurological diagnosis in the right knee, and also, an etiological link between that diagnosis and the service-connected arthritis.  No such opinion has yet been received, and the Veteran is encouraged to submit such a doctor's letter if he has it in his possession.   






Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be encouraged to submit any and all private medical evidence in his possession that would help to substantiate a claim for service connection for a neurological disability in the right knee as due to his service-connected arthritis in the same knee.  In this regard, should the Veteran not choose to send the information to VA directly, he should be advised of his ability to provide the name, date, and location of any treatment he has had for neurological complaints in the knee.  Following receipt of the appropriate waivers, VA should then undertake efforts to obtain those records identified by the Veteran.  All received private records, accompanied by the appropriate waivers, should be associated with the claims file.  

2.  Regardless of any response from the Veteran, schedule him for a comprehensive VA neurological examination to address his complaints of loss of sensation in the right knee.  In this regard, the examiner should note the neurological abnormality (unaccompanied by diagnosis) described in September 2011, and should address if it is at least as likely as not (50 percent probability or greater) that a current neurological disability in the right knee exists that is separate from the service-connected osteoarthritis in the same knee.  If this is the case, it is further asked that the neurologist opine as to if it is at least as likely as not that any such disability was caused, or aggravated beyond the natural course of the disease process, by the service-connected right knee arthritis.  All necessary testing should be accomplished (EMG/NCS, etc.), and a rationale should accompany all conclusions in the narrative portion of the examination report.  

3.  Following the directed development, re-adjudicate the Veteran's claim for service connection.  Should the benefits not be granted, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


